            Case 1:18-cv-08650-RA Document 51 Filed 06/01/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________

jandrophy@faillacelaw.com

                                              June 1, 2020

VIA ECF

Hon. Stewart D. Aaron
United States District Court
Southern District of New York
New York, NY 10007

                                    Re:       Carlos Alvarado, et al. v. New Rams Deli Plus Inc. et al
                                              Index No. 18-cv-8650 (RA) (SDA)

Dear Judge Aaron:

         We represent Plaintiffs Juan Carlos Alvarado and Alberto Tetlamatzi in the above-

referenced matter. In accordance with Your Honor’s direction at the April 1, 2020 telephone

settlement conference, the parties have conferred and propose that a settlement conference take

place on any date during the weeks of August 10, 17, or 24, except for August 12 in the morning

or August 28 in the morning.

         We thank the Court for its attention to this matter.


                                              Respectfully Submitted,

                                              /s/ Joshua S. Androphy
                                              Joshua S. Androphy




                           Certified as a minority-owned business in the State of New York
